DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, species IIB (claims 8-11) in the reply filed on 11/22/22 is acknowledged.  The traversal is on the ground(s) that no serious burden on the examiner exists in examining claims of groups I-II and species Ia-c, IIa-c Inventions together. This is not found persuasive because Applicant has not provided any showing or evidence to support such a conclusion.    Since a single search for a number of distinction (2) inventions including species Ia-c, IIa-c would not be made by a single search.   And moreover, if the number of inventions were searched concurrently the search would be burdensome because examination and search burden for these patentably distinct (3) inventions due to their mutually exclusive characteristics.  The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, the Restriction mailed on or about 7/27/22 is now made Final.   Applicants are required to cancel all non- elected invention I-IIA, IIC (claims 1-7, 12) or take other appropriate action.
An OA on the merits of claims 8-11 as follows:

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --” Method of Manufacturing A Stator for Rotating Electric Machine” --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since the scope of the claims directed to method of manufacturing a stator as clearly defined in the preamble and claim recites:
“Claim”(claims 9-10, about line 1) should not be capitalized, should be changed to --“claim”-- 
“are prepared”(claim 8, line 4); “are respectively inserted”(claim 8, lines 12-13); “are inserted”(claim 8, line 14); “are joined”(claim 8, line 16); “are supported”(claim 8, line19); “is energized”(claim 8, line 22), respectively not positive method limitations, the use of starting with “preparing, inserting, joining, supporting . . . “ is/are suggested.
It is unclear as to whether “an annular stator core” (claim 8, line 3) as same as “the stator core “ about the end of line 3 of claim 8 or not?  If it is then “the stator core”(occurrence in lines 4, 6, 7-9, 13, 15, 16-21, and that in other claims 8-11) should be changed to:--"the  annular stator core”--.
The recitation of: ” a preparing step in which an annular stator core, coil segments for forming a stator coil and a plurality of insulators are prepared, the stator core being formed of a plurality of steel sheets that are laminated in an axial direction of the stator core, the stator core having a plurality of teeth and a plurality of slots, the teeth each extending in a radial direction of the stator core and being arranged at predetermined intervals in a circumferential direction of the stator core, each of the slots being formed between one circumferentially-adjacent pair of the teeth, the insulators being formed of a material that is foamable upon being heated;” should be updated to:
-- preparing an annular stator core, coil segments and plurality of insulators; 
forming the annular stator core from a plurality of steel sheets that by laminating in an axial direction of the annual stator core, wherein the annual stator core having a plurality of teeth and a plurality of slots, the teeth each extending in a radial direction of the stator core and being arranged at predetermined intervals in a circumferential direction of the stator core, each of the slots being formed between one circumferentially-adjacent pair of the teeth, the insulators being formed of a material that is foamable upon being heated;”--, is suggested for clarity of the method limitation formats.
The rest of the limitations in the base claim 8 such as below:
“an insulator insertion step in which the insulators are respectively inserted into the slots of the stator core; 
a coil segment insertion step in which the coil segments are inserted into the slots of the stator core; 
a joining step in which the coil segments are joined to form a stator coil;
supporting distal end portions of the teeth of the annual stator core by a supporting member in the axial direction of the annular stator core, so as to prevent gaps from being formed between the steel sheets forming the stator core; and 
resistance heating step in which the stator coil is energized to heat the insulators along with the stator coil and thereby cause the insulators to foam” (see lines 12-23 of claim 8) 
should also be rewritten to positive method steps as follow:
--“respectively inserting the plurality of insulators into the slots of the annular stator core; 
Inserting the coil segments into the slots of the annular stator core; 
joining the coil segments together to form the stator coil;
a supporting step in which distal end portions of the teeth of the stator core are supported by a supporting member in the axial direction of the stator core, so as to prevent gaps from being formed between the steel sheets forming the stator core; and 
resistance heating the stator coil, wherein the stator coil is energized to heat the insulators along with the stator coil and thereby cause the insulators to foam”--, to reflect method limitation formats.
Since, claim 10 is another version of claim 8 (independent claim) should also be updated to the same form/format as mentioned above for clarity of the method limitation.
“the stator core”(claim 10, line 4) lacks proper antecedent basis, the use of ;--” the annular stator core” to reflect one that previously cited in claim 10, line 3.  Further, other terms or phrases similar to the above existed in lines 4, 6-7, 12, 15-17, 20, 22 of claim 10, and line 6 of claim 11.
The above is example of inconsistency and problematic issue noticed by the Examiner. Applicant is respectfully asked to review the entire application for any deficiency that may still be present.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





   /MINH N TRINH/
  Primary Examiner, Art Unit 3729                                                                                                                                                                                         
mt